DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10, 12-15, 17-20 & 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to teach or suggest in combination with other claim features, a method of forming a charge trapping layer for a NAND device, the method comprising: wherein the NAND device is vertical NAND device and wherein the vertical NAND comprises: the plurality of gates; an oxide core or hole; the channel; a tunnel oxide; the charge trapping layer comprising at least one of: aluminum nitride or aluminum oxynitride; the at least one continuous additional layer comprising a first blocking oxide; and the capping layer between the channel and the charge trapping layer,2 \4873-5242-4485.1Serial No. 15/726,959Docket No. 81056.01400Reply to Office Action mailed November 22, 2021wherein each of the plurality of gates comprises a second horizontal surface; wherein the charge trapping layer comprises a nitrogen component that tunes the erase speed of the charge trapping layer and tunes a retention capability of the charge trapping layer; wherein the charge trapping layer comprises a continuous layer between the channel and the plurality of gates that follows and conforms to the horizontal surface, the second horizontal surface, and the vertical surface of each gate of the plurality of gates; and wherein the tunnel oxide and the first blocking oxide both follow and conform to the charge trapping layer.
Claims 2-10, 12-15, 17-20 & 22 are allowed as being directly or indirectly dependent of the allowed independent base claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894